Case 1:19-cr-00151-LEW Document 1-1 Filed 07/26/19 Pagelof4 PagelID#: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
L. Iam a Special Agent (SA) employed by the United States Department of Homeland
Security, Homeland Security Investigations (HSI), and have been so since May of 2018. Since
December of 2018, I have been assigned to the HSI office in Bangor, Maine. I have received formal
training at the Federal Law Enforcement Training Center (FLETC) in Glynco, GA in addition to
approximately six months of on-the-job training. Prior to becoming a SA with HSI, I was an

Intelligence Analyst with the Federal Bureau of Investigation for approximately ten years.

2. I submit this affidavit in support of the filing of a criminal complaint charging Margarito
Lucero-Luis with violating Title 8, United States Code, Section 1324(a)(1)(A)(ii). The information
contained in this affidavit is based on my training and experience, discussions with other law

enforcement agents, and/or reading of investigative reports and other materials.
BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

A, On July 23, 2019, United States Border Patrol (USBP) Agents were informed that Maine
State Police had pulled over a motor vehicle, and were requesting assistance with translation for the
eight individuals in the motor vehicle. Maine State Police stopped the motor vehicle suspecting the
driver may be under the influence of intoxicants due to the driver crossing the center line on four

separate occasions in the area of Bridgewater, Maine.

4. USBP Agents arrived on scene at approximately 10:00 p.m., identified themselves to the
occupants, and conducted an immigration inspection. During that inspection, the agents identified the
eight subjects as Margarito Lucero-Luis, Rosa de Jesus-Carreon, Humberto Jose Lopez-Herrada,
Bramdonly Martinez-Bazan, Martin Moran-Martinez, Juan Arturo Othon-Mejia, Pablo Salas-Negrete,

and Ulises Vigil-Romero.
Case 1:19-cr-00151-LEW Document 1-1 Filed 07/26/19 Page2of4 PagelD#: 3

5. The driver was identified by a valid Connecticut state driver’s license as Margarito
Lucero-Luis. Lucero-Luis was driving a rented 2019 black Chevy Tahoe out of Connecticut. When
asked about his citizenship, Lucero-Luis stated, “Mexico.” Lucero-Luis further admitted he did not have
any passport or immigration documents allowing him to enter or remain in the United States. He stated

he had been in the United States for twenty-five years, and currently resided in New York.

6. The seven other individuals were questioned as to their legal status in the United States.

All stated they were citizens of Mexico, and none had valid immigration documents.

ts Moran-Martinez, Martinez-Bazan, Vigil-Romero, and Salas-Negrete agreed to answer
questions. All indicated they crossed the border on foot from Canada into the United States illegally in

hopes of finding employment. Martinez-Bazan also crossed in hopes of seeing his wife.

8. When the individuals were asked if Lucero-Luis knew they had entered into the United
States illegally, their answers were either, “no” or “I don’t know.” All denied paying Lucero-Luis
money to transport them. They did identify Lucero-Luis as the individual who picked them up when

they emerged from the brush.

9. USBP Agents spoke to Lucero-Luis, and he told them he was to be paid $1000.00 for

picking up the individuals, and bringing them back to New York.

10. Lucero-Luis had a phone with him, and consented to have his phone searched by law
enforcement. The search of Lucero-Luis’ phone revealed a partial text message conversation from
“Master 33.” The recovered portion of the conversation revealed that Master 33 sent Lucero-Luis a
Google map location pin at 11:08 a.m. on July 23, 2019. The message read, “chinceta cerca de E Ridge
Rd, Mars Hill, ME 04758” (translated: “pushpin Near E Ridge Rd, Mars Hill, ME 04758”). Lucero-
Luis rented the Chevy Tahoe at 11:01 a.m. on July 23, 2019, and it was to be returned on July 24, 2019

2
Case 1:19-cr-00151-LEW Document1-1 Filed 07/26/19 Page 3of4 PagelD#: 4

by 9:30 a.m. Another text on that same day from Master 33 read, “Confirma si y ate llego” (translated:
“confirm when you arrive”). There is a text at 11:12 a.m. on July 23, 2019 from Master 33 that states,

“ok 9 y media va” (translated: “ok, 9:30 go”). Lucero-Luis and the other aliens were stopped by Maine
State Police at approximately 10:00 p.m. on July 23, 2019 in Bridgewater, Maine which is within a few

miles of Mars Hill, Maine. The phone also showed calls from Master 33 on July 19, 22, and 23, 2019.

11. On July 24, 2019, USBP agents went to the area of the Google map location pin from
Lucero-Luis’ phone. The area is very rural with minimal vehicle traffic. In relatively close proximity to
the Google map location pin, the agents found multiple shoeprints on a remote path at the U.S.-Canadian
border. The agents followed the shoeprints west for .80 miles and then southwest for .53 miles until the
shoeprints emerged onto East Ridge Road in Mars Hill, Maine. The nearest residence to this location
was over a quarter of a mile away. USBP agents compared the shoeprints where they emerged onto East

Ridge Road with the footwear worn by the seven aliens and found several matches.

12. During their investigation, USBP agents were told by a local resident, who lived within
one mile of the area where the shoeprints emerged onto East Ridge Road, that a black Chevrolet Tahoe
was in the area before dark on July 23, 2019. The resident described the vehicle as traveling slowly as if

the driver was looking for something.

13. Based on my training and experience, and supported by the foregoing facts, I have
probable cause to believe Margarito Lucero-Luis violated Title 8, United States Code, Section

1324(a)(1)(A)(ii).
Case 1:19-cr-00151-LEW Document 1-1 Filed 07/26/19 Page4of4 PagelID#:5

I, Timothy C. Taber, hereby swear under oath that the information set forth in this affidavit is
true and correct to the best of my knowledge, information, and belief, and that I make this oath under
pains and penalties of perjury.

Dated at Bangor, Maine this 26th day of July 2019.

Cg bun

Timothy C. Taber '
Special Agent
Homeland Security Investigations

Sworn and subscribed before me this 26th day of July, 2019.

Idfin C. Nfvison
ited States Magistrate Judge
